PROSPECTUS 18,000,000 Shares of Common Stock From time to time, we may offer and sell shares of common stock in amounts, at prices and on terms described in one or more supplements to this prospectus, to be determined at or prior to the time of sale, up to 18,000,000 shares. We will specify in an accompanying prospectus supplement the terms of any offering. We may also authorize one or more free writing prospectuses to be provided to you inconnection with a specific offering. We may sell these shares to or through underwriters and also to other purchasers or through agents. We will set forth the names of any underwriters or agents in the accompanying prospectus supplement. You should read this prospectus and any prospectus supplement and/or free writing prospectus carefully before you invest. Investing in our common stock involves a high degree of risk. See the section entitled “Risk Factors” on page 1 of this prospectus and under similar headings in the other documents that are incorporated by reference into this prospectus. This prospectus may not be used to consummate a sale of any securities unless accompanied by a prospectus supplement. The shares of our common stock may be sold directly by us to investors, through agents designated from time to time or to or through underwriters or dealers.
